Case 4:21-mj-07219-N/A-LCK Document 1. Filed 04/21/21 Page 1 of 1

CRIMINAL COMPLAINT
(Electronically Submitted)

 

United States District Court DISTRICT of ARIZONA

 

United States of America DOCKET NO.

v.

Carina Bonita Matus; DOB: 2001; United States Citizen [})MAGISTRATE'S CASE NO.
Sergio Alejandro Varela Jr.; DOB: 1999; United States Citizen 21- 07219MJ

 

 

 

Complaint for violation of Title 8 United States Code §§ 1324(a)(1)(A)Gi), 1324(@C)(A)W)M, 1324(a)(1)(BYGD, and
1324(a)(I)BY\Gii)

 

COMPLAINANT'S STATEMENT OF FACTS CONSTITUTING THE OFFENSE OR VIOLATION:

COUNT f (Felony) On or about April 16, 2021, in the District of Arizona, Carina Bonita Matus and Sergio Alejandro
Varela Jr., named herein as defendants and conspirators, did knowingly and intentionally combine, conspire, confederate,
and agree with each other and other persons, known and unknown, to transport certain illegal aliens, including Solia Carolina
Tubac-Rivera and Oralia Maldonado-Morales, and did so placing in jeopardy the life of any person; in violation of Title 8,

United States Code, Sections 1324(a)(L)(A)Gi, 1324(a)(1)(AW)D, and 1324(a)(1)(B) (iii),

COUNT 2 (Felony) On ot about April 16, 2021, in the District of Arizona, Carina Bonita Matus and Sergio Alejandro
Varela Jr., knowing and in reckless disregard of the fact that certain illegal aliens, including Solia Carolina Tubac-Rivera
and Oralia Maldonado-Morales, had come to, entered and remained in the United States in violation of law, did transport|
and move said aliens within the United States by means of transportation and otherwise, in furtherance of such violation of}
law and did so and placing in jeopardy the life of any person; in violation of Title 8, United States Code, Sections

1324(a( L(A), 1324(a)(1)(BY ii), and 1324(a)(1)(BYiid).

 

BASIS OF COMPLAINANT'S CHARGE AGAINST THE ACCUSED:

On April 20, 2021, at approximately 2:57 p.m., Border Patrol Agents (BPAs) working patrol duties on State Route (SR)
286, received a report to be on the lookout for a 2017 Dodge Charger. At approximately 3:06 p.m., a BPA who was near
the SR 286 and Arivaca road intersection, witnessed the Dodge Charger travelling southbound. At approximately 3:47 p.m.,
the BPA regained visual of the vehicle as it reapproached the intersection now travelling northbound. As the vehicle
approached the BPAs location, the agent noted that the vehicle seemed to look weighted down compared to when he
originally encountered the vehicle travelling southbound. The Dodge then turned east on Arivaca road and the BPA began
to follow it. The BPA attempted to initiate a vehicle stop near mile marker 1 on Arivaca road but the driver failed to yield
to the BPAs emergency lights and sirens. The BPA terminated his pursuit when the driver of the Dodge Charger began
driving in excess of 90 miles per hour and was utilizing both lanes of travel to stay on the road.

At this time, a Customs and Border Protection helicopter artived on scene and began following the vehicle as it drove!
eastbound, The vehicle approached the position of another BPA and eventually made a U-turn and began driving westbound.
Shortly after the Dodge came to a complete stop and two individuals exited the vehicle and began running north into the
desert. BPAs were able to apprehend both individuals, identified as Solia Carolina Tubac-Rivera and Oralia Maldonado-
Morales, who both admitted to being in the United States without the proper documentation to enter, pass through or remain

in the U.S. legally.

CONTINUED ON BACK:

 

MATERIAL WITNESSES IN RELATION TO THE CHARGE: Sofia Carolina Tubac-Rivera and Oralia Maldonado-
Morales

 

Detention Requested SIGNATURE OF COMPLAINANT
Being duly sworn, I declare that the foregoing is : .
true and correct to the best of my knowledge.

 

 

AUTHORIZED BY: AUSA JAA/pI Agfe OFFICIAL TITLE
\ Border Patrol Agent

Pedro Leon

 

 

Sworn by telephone x

 

 

 

SIGNATURE OF &4AGISTRATE DATE
uebms lA. Getean April 21, 2021

 

 

See Federal rales of Criminal raf 3, 4.1, 0nd 34

 
